Appellant was convicted of an attempt to commit burglary.
The record is before us without a statement of facts or bill of exceptions. None of the questions suggested for revision can be considered in the absence of a statement of facts and bills of exception, except that which relates to the sufficiency of the indictment. The only attack made on the indictment is in the following language: "The indictment is insufficient in that it does not set out the facts and acts *Page 471 
committed in the attempt to perpetrate the crime of burglary." This is rather in the nature of a general demurrer, and fails to set out any particular defect or what fact or act is omitted from the charging part of the indictment. The indictment charges appellant with attempting to break and enter the house with intent to commit the crime of theft, etc., by attempting by force to raise a window in said house. We are of opinion that this sufficiently set forth the act of appellant in trying to break into the house.
As presented by this record, we are of opinion there is no such reversible error as requires a reversal, therefore, the judgment is affirmed.
Affirmed.